                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ALIU ALABI,

               Plaintiff,
v.                                                                   No. 1:21-cv-00510-WJ-KK

TOM VILSACK, Secretary,
U.S. Department of Agriculture,

                       Defendant.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on pro se Plaintiff's Response to Order to Show

Cause, Doc. 9, filed June 28, 2021 ("Response").

       Plaintiff, who was and still is employed by the U.S. Department of Agriculture, filed an

Equal Employment Opportunity complaint ("First EEOC Complaint") on August 7, 2013 alleging

discrimination by his employer on the bases of race, national origin, color, disability and reprisal.

See Complaint at 9, Doc. 1-1, filed October 4, 2018, in Alabi v. Perdue, No. 1:18-cv-00931-RB-

LF.

       On October 6, 2015, Plaintiff filed a "Second EEOC Complaint" alleging that the U.S.

Department of Agriculture discriminated against him on the bases of race, national origin,

disability, and reprisal. See Complaint at 18.

       On August 27, 2018, Plaintiff received a right to sue letter from the EEOC based on

Plaintiff's First EEOC Complaint. On October 4, 2018, Plaintiff filed a civil rights complaint in

this Court pursuant to 42 U.S.C. § 1983 alleging discrimination based on race, color, national

origin, disability and reprisal. See Complaint at 9, Doc. 1, filed October 4, 2018, in Alabi v.

Perdue, No. 1:18-cv-00931-RB-LF ("Alabi I"). Senior United States District Judge Robert C.
Brack granted Defendant's motion for summary judgment and entered a final judgment in favor of

Defendant dismissing the case with prejudice on June 5, 2020. See Doc. 125, filed in Alabi I.

        On March 29, 2021, the EEOC issued a right to sue letter based on Plaintiff's Second EEOC

Complaint. See Complaint at 3. Plaintiff initiated this case, Alabi II, on June 2, 2021. Plaintiff's

Amended Complaint in Alabi II asserts claims for race, national origin and disability

discrimination and retaliation, and alleges facts that he alleged in Alabi I.

        United States Magistrate Judge Kirtan Khalsa notified Plaintiff that it appears that this case,

Alabi II, may be barred by the doctrine of res judicata based on the dismissal with prejudice of

Alabi I stating:

        “The doctrine of res judicata, or claim preclusion, will prevent a party from
        litigating a legal claim that was or could have been the subject of a previously issued
        final judgment.” MACTEC, Inc. v. Gorelick, 427 F.3d 821, 831 (10th Cir. 2005).
        “The principle underlying the rule of claim preclusion is that a party who once has
        had a chance to litigate a claim before an appropriate tribunal usually ought not
        have another chance to do so.” Stone v. Dep’t of Aviation, 453 F.3d 1271, 1275
        (10th Cir. 2006) (citation omitted). To apply claim preclusion, “three elements must
        exist: (1) a [final] judgment on the merits in an earlier action; (2) identity of parties
        or privies in the two suits; and (3) identity of the cause of action in both suits.” King
        v. Union Oil Co. of Cal., 117 F.3d 443, 445 (10th Cir. 1997). In addition, even if
        these three elements are satisfied, there is an exception to the application of claim
        preclusion where the party resisting it did not have a “full and fair opportunity to
        litigate” the claim in the prior action. MACTEC, 427 F.3d at 831 & n.6. Lenox
        Maclaren Surgical Corporation v. Medtronic, Inc., 847 F.3d 1221, 1239 (10th Cir.
        2017).

        There is a final judgment in Alabi I. Plaintiff and Defendant Secretary of U.S.
        Department of Agriculture are the only parties in Alabi I and Alabi II. The
        Amended Complaint in Alabi II alleges many of the same facts alleged in the
        amended complaint in Alabi I. The facts in the Alabi II Amended Complaint that
        are not alleged in the Alabi I amended complaint occurred after Plaintiff filed his
        First EEOC Complaint. Plaintiff could have alleged those facts, and asserted
        claims based on those facts, in the Alabi I amended complaint because the alleged
        acts occurred before Plaintiff filed the Alabi I amended complaint on October 22,

                                                   2
        2018. See Lenox Maclaren Surgical Corporation v. Medtronic, Inc., 847 F.3d at
        1245 (“Essential to the application of the doctrine of res judicata is the principle
        that the previously unlitigated claim to be precluded could and should have been
        brought in the earlier litigation”). Exhaustion of administrative remedies was not
        a jurisdictional prerequisite to filing suit. See Lincoln v. BNSF Railway Company,
        900 F.3d 1166, 1185 (10th Cir., August 17, 2018) (“the full court now holds that a
        plaintiff's failure to file an EEOC charge regarding a discrete employment incident
        merely permits the employer to raise an affirmative defense of failure to exhaust
        but does not bar a federal court from assuming jurisdiction over a claim”).

Order to Show Cause at 2-4, Doc. 8, filed June 11, 2021. Judge Khalsa ordered Plaintiff to show

cause why this case should not be dismissed as barred by the doctrine of res judicata.

        In his Response to Judge Khalsa's Order to Show Cause, Plaintiff argues that this case is

not barred by the doctrine of res judicata because there is no identity of the cause of action in both

suits. Plaintiff states that "a cause of action includes all claims or legal theories of recovery that

arise from the same transaction, event, or occurrence" and that this case is based on new facts that

were not part of the transaction in Alabi I.

        The Court finds that the new facts in this case are part of a series of transactions which

includes the facts in Alabi I.

        “What constitutes the same transaction or series of transactions is ‘to be determined
        pragmatically, giving weight to such considerations as whether the facts are related
        in time, space, origin, or motivation, whether they form a convenient trial unit, and
        whether their treatment as a unit conforms to the parties' expectations or business
        understanding or usage.’ ” Id. (quoting Restatement § 24).
Hatch v. Boulder Town Council, 471 F.3d 1142, 1149 (10th Cir. 2006). Plaintiff argues that the

new facts in this case are not related in time because the acts he complains of in this case occurred

in 2015 while the acts he complained of in Alabi I occurred in 2013 and earlier, but Plaintiff

included the 2013 and earlier acts in his Complaint in this case "as background evidence" to

support his claims in this case. Response at 3. The new facts in this case are related to the facts

in Alabi I in space and motivation because both occurred at his place of employment and allegedly
                                                3
occurred because of Plaintiff's race, national origin and disability. The facts in this case and in

Alabi I form a convenient trial unit, because the new facts occurred before Plaintiff filed his

complaint in Alabi I, and their treatment as a unit conforms to most parties' expectations in that

parties would expect a complaint to include all instances of discrimination that occurred before the

complaint is filed. Plaintiff could have, and should have, included the new facts in this case in

his complaint in Alabi I. The Court concludes that this case is barred by the doctrine of res

judicata.

       IT IS ORDERED that this case is DISMISSED without prejudice.




                                              ________________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
